Citation Nr: 1819895	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by RO. 

The Veteran testified before the undersigned in a January 2017 hearing at the RO. A transcript of the hearing is included in the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

This claim of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is REMANDED for the following action:

1. Remand is required for the AOJ to make a specific finding as to 38 C.F.R. § 3.304 (f)(3):

The stressor(s) claimed by the Veteran is (are) related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. 

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304  (f)(3).

2. Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder. The VBMS file must be made available to the psychologist/psychiatrist for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. THE EXAMINER IS ADVISED THAT HE/SHE MUST FULLY COMPLY WITH THE FOLLOWING:

a. THE EXAMINER MUST PROVIDE SPECIFIC FINDINGS REGARDING WHETHER THE VETERAN CURRENTLY HAS OR AT ANY TIME SINCE July 2009 (THE DATE OF THE VETERAN'S CLAIM), DIAGNOSES OF:

      
      PTSD;
      DEPRESSIVE DISORDER

b. The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

The Veteran alleges that during his period of service, he was deployed to both Bosnia and Saudi Arabia. During his deployments, he asserts that he experienced situations where he feared hostile military or terrorist activity;   

The Veteran's confirmed military occupational specialty (MOS) was air transportation journeyman and overseas service is shown by record;  

Service personnel records show that the Veteran deployed to Prince Sultan Air Vase, Al Kharj, Saudi Arabia in support of Operation Southern Watch;

Service personnel records show that the Veteran deployed to the 401st Expeditionary Air Base Group, Tuzla Air Base, Bosnia-Herzegovina in support of Operation Joint Guard;  

Service treatment records reflect that the Veteran received counseling for relational problems he was having with his mother;

Post service treatment records reflect treatment for various psychiatric disorders. July 2009 VA treatment records reflect that the Veteran was referred for mental health outpatient services for diagnosed PTSD and depression;  

A July 2009 VA PTSD Consult record reflects that the Veteran had been depressed and had symptoms of PTSD since returning from deployments to Saudi Arabia and Bosnia. The Veteran alleged that he had been engaged in 4 firefights in Saudi Arabia while on convoy between bases; had engaged in a firefight and was exposed to bodies floating in a river and other war casualties. Additionally, he reported that he was involved in recovery of bodies following an aircraft mishap and had worked with medevac loading wounded soldiers on aircraft and loading bodies in Saudi Arabia and Bosnia. On examination, PTSD and depressive disorder were diagnosed;  

A February 2014 VA treatment record reflects that the Veteran reported numerous exposures to military trauma and met criteria for PTSD diagnosis.

At the January 2017 Board hearing, the Veteran reiterated that his PTSD was attributable to his experiences in Saudi Arabia and Bosnia. He also testified that on one occasion after returning from deployment, he discovered the body of a member of his unit who had committed suicide after returning from deployment in approximately 1999.  

c. The psychologist/psychiatrist must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the psychologist/psychiatrist must so state, with a complete explanation in support of such a finding.  

All indicated tests and studies must be performed. The psychologist/psychiatrist must provide a diagnosis for each psychiatric disability found. This must include specific findings as to whether the Veteran has, or at any time during the course of this appeal had diagnoses of PTSD or depressive disorder. For each diagnosis, the psychologist/psychiatrist must provide an opinion as to whether the psychiatric disability onset due to any event or incident of service, or was manifest as a psychosis within one year after discharge from service. If the psychologist/psychiatrist diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis. To the extent that the Veteran's claimed stressor or stressors is related to his fear of hostile military or terrorist activity, the psychologist/psychiatrist must confirm that the Veteran's claimed stressor, namely his experiences in Saudi Arabia and Bosnia, is adequate to support a diagnosis of PTSD and his symptoms are related to his experiences in Saudi Arabia and Bosnia.    

If the psychologist/psychiatrist finds evidence of malingering or fabrication of symptoms through clinical testing, observation or history, he or she should so state.



A thorough explanation must be provided for the opinion rendered. If the psychologist/psychiatrist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




